Title: To Benjamin Franklin from John Paul Jones, 29 November 1779
From: Jones, John Paul
To: Franklin, Benjamin


Honoured and dear Sir,
Alliance Texel Novr: 29th: 1779.
Previous to the appearance of your Excellency’s letter of the 8th: Current, I had forwarded thro’ the hands of M. Dumas the Certificates which you required respecting Captain Landais; And the Serapis was ready for Sea when the French Ambassador sent for me a Second time to meet him at Amsterdam.— I hope my Conduct in that interview will met with your Approbation.— I do not well understand the reasons of this alteration; but Mr Dumas who was present can inform you that I have done everything in my power to secure the Prisoners without a quarrel with the Ambassador.— I have an hundred Prisoners on board here among whom are all that were landed & Guarded for three Weeks by our People in the Fort on the Texel.— I shall with this Ship embrace the first fair Wind for L’Orient. I hope to take some good Prizes by the way and on my Arrival there, to meet with your further Orders.— I should have come on board here on the departure of Captain Landais agreeable to your letter of the 18th Ulto: had it not been from a delicacy, as that mistaken Man had said that I had made interest with you to Supercede him in the Command of this Frigate! If he has any sensibility it will be a Sufficient punishment for him to know that ’till the Engagement with the Serapis I was his friend and had never written his Name to you without Saying Something in his favor.— I inclose Copies of the Ambassadors letters in consequence of the late arrangement to the Minister and to yourself together with my letter of thanks.
It is natural for me to wish that the Serapis should become the property of America. It is the best Ship I ever saw of the Kind and would Cost the Continent less than any Frigate that has yet been under our Flagg.— I wish to embrace you once more before I leave Europe—but my private feelings I hope shall never divert my Attention from my Duty.—
With great and Affectionate esteem I am your Excellency’s most obliged and most humble Servant
Jno P Jones
I wrote from Amsterdam the 11th Octor: a letter to you which I fear has miscarried. I have the pleasure to inform you that Captn. Cunningham is now here with me.
His Excellency Benja: Franklin Esqr: &c &c—.

 Notation: Capt. Jones. Nov. 29. 1779